     Case 1:18-cv-00947-DAD-EPG Document 75 Filed 05/14/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7
                                     UNITED STATES DISTRICT COURT
 8
                                     EASTERN DISTRICT OF CALIFORNIA
 9

10
     DAVID JOSEPH MADRID,                              Case No. 1:18-cv-00947-DAD-EPG (PC)
11
                        Plaintiff,                     ORDER DENYING PLAINTIFF’S REQUESTS
12                                                     FOR A SCHEDULING CONFERENCE AND
            v.                                         FOR APPOINTMENT OF AN
13                                                     INVESTIGATOR
     A. DE LA CRUZ and M. LOPEZ,
14                                                     (ECF NO. 73)
                        Defendants.
15

16

17          David Madrid (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in
18   this civil rights action filed pursuant to 42 U.S.C. § 1983. Plaintiff is currently incarcerated in
19   Los Angeles County Jail.
20          Plaintiff asked the Court to set a scheduling conference on March 23, 2020. (ECF No.
21   67). The Court denied this request, explaining that the case is stayed except as to the issue of
22   exhaustion, and that there is no need for a scheduling conference at this time. (ECF No. 68). On
23   May 13, 2020, Plaintiff filed another request for the Court to set a scheduling conference. (ECF
24   No. 73). Plaintiff does not address the Court’s prior order, or explain why the Court should set a
25   scheduling conference despite the exhaustion issue. Accordingly, the Court will once again deny
26   Plaintiff’s request for the reasons set forth in the Court’s prior order.
27          As to Plaintiff’s request for appointment of an investigator, which Plaintiff included with
28
                                                        1
     Case 1:18-cv-00947-DAD-EPG Document 75 Filed 05/14/20 Page 2 of 2

 1   his request for the Court to set a scheduling conference, it will also be denied. Plaintiff does not

 2   cite to any law requiring the Court to appoint an investigator, and the Court is aware of none.

 3   Moreover, Plaintiff’s motion provides no explanation as to why the Court should appoint an

 4   investigator in this action. The Court notes that it recently denied Plaintiff’s sixth request for

 5   appointment of counsel. (ECF No. 74).

 6          Accordingly, based on the foregoing, IT IS ORDERED that:

 7               1. Plaintiff’s request for the Court to set a scheduling conference is DENIED; and

 8               2. Plaintiff’s request for appointment of an investigator is DENIED.

 9
     IT IS SO ORDERED.
10

11      Dated:     May 14, 2020                                 /s/
                                                           UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
